         Case 6:20-cv-00080-JRH-CLR Document 11 Filed 06/02/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA
                                  STATESBORO DIVISION


BRANDON LEE RAMIREZ,

                    Plaintiff,

V.                                                               CV620-080


WARDEN BOBITT,
Individual Capacity,

                    Defendants.


                                            ORDER


          After a careful ^ novo review of the record in this case, the Court concurs with the

Magistrate Judge's Report and Recommendation(R&R),doc. 8, to which no objections have been

filed.    Accordingly, the R&R is ADOPTED, and the Clerk of Court is DIRECTED to

CONSOLIDATE case Ramirez v, Bobitt, CV620-110(S.D. Ga. Nov. 18, 2020) into this case.

          ORDER ENTERED at Augusta, Georgia, this^.^of               2021.
                                                   /



                                                  L_ .
                                                         -lALL, C^IBF JUDGE
                                            UNITED/STATES DISTRICT COURT
                                            SQUTHIZRN DISTRICT OF GEORGIA
